DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 04/22/2021. Claims 1-8 and 10-12 are currently pending in the application. An action follows below:
Response to Arguments
The claim objections in the previous Office action dated 12/23/2020 have been withdrawn in light of the amendment to the claims.
The rejections under 35 U.S.C. 112(a) in the previous Office action have been withdrawn in light of the amendment to the claims. However, see the new ground of rejections under 35 U.S.C. 112(a) necessitated by the amendment made below.
In response to the rejections under 35 U.S.C. 102 and 103 in the previous Office action, Applicant has amended independent claims 1-2, submitted new claims 10-12, and provided on pages 7-16 of the amendment arguments which have been fully considered, but they are not persuasive.
(a) 	Regarding to the newly amended claim 1, Applicant has argued on pages 7-10 of the amendment that the Morita fails to teach “wherein the predetermined period, during which charge accumulated at the one input node of one of the plurality of source amps to the selected power source line is discharged, is (iii) a timing between a timing of outputting a voltage from an output node of the one of the plurality of source amps based on the current gray scale reference voltage and a timing of outputting a voltage from the output node of the one of the plurality of source amps based on the next gray scale reference voltage” because “[T]urning to Morita … a period tA (allegedly equated to the "predetermined period" recited in independent claim 1 by the Examiner) is not only an ON period of switch DCB_ENB connected to the input node of the operational amplifier AMP1 in Fig. 12, but also is an ON period of switch OPAMP_ENB connected to the output node of the operational amplifier AMP1 in Fig.12, for example, BUFFER OUTPUT PERIOD (emphasis added by the Applicant). In other words, Period tA is not "iii) a timing between a timing of outputting a voltage from an output node of the one of the plurality of source amps based on the current gray scale reference voltage and a timing of outputting a voltage from the output node of the one of the plurality of source amps based on the next gray scale reference voltage" as recited in the amended independent claim 1. Thus, period tA is not a period corresponding to the "predetermined period" as recited in amended independent claim 1 predetermined period.” See page 9 of the amendment. Examiner respectfully disagrees. First, Examiner notes that references, “DCB_ENB” and “OPAMP_ENB”, are control signals, but not the switches. Second, the “claimed” source amp of the newly amended claims is construed as to comprise a corresponding element [e.g., AMP1], a corresponding switch [e.g., BDSW1], and a corresponding switch [e.g., DDSW1], as shown in at least Fig. 12 so that the “claimed” output node of the source amp is construed as the output node connected to the corresponding source line SL1, the output of the switch BDSW1, and the output of the switch DDSW1, as shown in Fig. 12. See the discussion in the below rejection of the newly amended claim 1.
Further, Applicant has provided an argument on pages 12-15 of the amendment: “Turning to Morita, with reference to a reproduced Fig. 14 of Morita below, a period tA (allegedly equated to predetermined period of claim 1) is not only an ON period of switch DCB_ENB connected to the input node of the operational amplifier AMP1 in Fig.12, but also is an ON period of switch OP_ENB connected to the output node of the operational amplifier AMP1 in Fig.12, for example, BUFFER OUTPUT PERIOD (emphasis added by the Applicant) … but Period tA is not the predetermined period between the first period and the second period as recited in the amended independent claim 1. Thus, Morita fails to disclose, teach, or suggest the features of "wherein the control circuit makes the digital-to-analog conversion circuit discharge charge accumulated at the one input node of one of the plurality of source amps to the selected power source line during the predetermined period" and "wherein the predetermined period is (i) a timing of switching from the current gray scale reference voltage to the next gray scale reference voltage, (ii) a timing of image data switching from the current gray scale to a next gray scale" as recited in amended independent claim 1 … (emphases added by the Applicant).” Examiner respectfully disagrees. First, Examiner again notes that references, “DCB_ENB” and “OPAMP_ENB”, are control signals, but not the switches. Second, the “claimed” source amp of the newly amended claims is construed as to comprise a corresponding element [e.g., AMP1], a corresponding switch [e.g., BDSW1], and a corresponding switch [e.g., DDSW1], as shown in at least Fig. 12 so that the “claimed” output node of the source amp is construed as the output node connected to the corresponding source line SL1, the output of the 1, and the output of the switch DDSW1, as shown in Fig. 12. Third, when the switch BDSW1 and the switch DSWB1 are both on during the [[predetermined]] time tA, only the voltage “VB = V0B”, which is close to the next gray scale reference voltage “VA=V0A” corresponding to the next gray scale “0” and output in the second period, is output to the output node and the line SL1. Also, see the rejection of claim 1 regarding to the current gray scale reference voltage “V1=V255A” corresponding to the current gray scale “255” and output in the first period. See the discussion in the below rejection of the newly amended claim 1.

(b)	Regarding to the newly amended claim 2, Applicant has argued: “Specifically, the Examiner appears to indicate that paragraphs [0231] and [0232] of Morita describe voltage "VB" (equated to potential of selected power line in claim 2) as a potential closest to the gray scale reference voltage "VA" (equated to voltage in next gray scale in claim 2). See Id., at page 11. However, paragraphs [0231] and [0232] of Morita only describe that grayscale voltage VA and grayscale voltage VB are close to each other. However, based on the descriptions in paragraphs [0231] and [0232] of Morita, it is unclear whether or not a power source line having an electric potential close to a next gray scale voltage (e.g., VA) would be selected as the selected power source line (emphasis added by the Applicant). Thus, Morita fails to disclose, teach, or suggest all features of amended claim 2.” Examiner respectfully disagrees. Examiner notes that the claimed limitations are discussed in light of the disclosure of this instant application for the case of the current gray scale reference voltage being “V255” and the next gray scale reference voltage being “V0”, as shown in at least Figs. 3, 6 and 8. In the instant case, Morita, as discussed in the rejection of claim 1 or at least ¶ [0229], discloses the current gray scale reference voltage “V1=V255A” [[corresponding to the current gray scale “255”]] in the first period, the next gray scale reference voltage “VA=V0A” [[corresponding to the next gray scale “0”]] in the second period; and, at least Figs. 12, 14, 15; ¶¶ [0229]-[0233], further discloses the selected power source line having a potential “VB=V0B” closest to the next gray scale reference voltage “VA = V0A” that the control circuit makes the digital-to-analog conversion circuit select next.
(c)	Regarding to the new claim 10, Examiner respectfully directs the Applicant to the below rejection of claims 1 and 10. 

Claim Objections
Claim 8 is objected to because of the following informalities: “an output node” in line 2 should be changed to -- the output node -- because there is sufficient antecedent basis for this limitation in the independent claim 1. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “(iii) a timing between a timing of outputting a voltage from an output node of the one of the plurality of source amps based on the current gray scale reference voltage and a timing of outputting a voltage” in lines 5-7 should be changed to -- (iii) the timing between the timing of outputting the voltage from the output node of the one of the plurality of source amps based on the current gray scale reference voltage and the timing of outputting the voltage -- because there is sufficient antecedent basis for this limitation in the independent claim 1. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “comprising;” in line 1 should be changed to -- comprising: -- and “note,” in line 6 should be changed to -- node, --because of a typo. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “line,” in line 7 should be changed to -- line; -- because of a typo. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 

First, note that the whole disclosure of this application is directed to shorten the settling time (stabilization time) when the image data switches from the current larger gray scale “255” to the next smaller gray scale “0”, by discharging charge accumulated at one input node of one of the plurality of source amps only when the current larger gray scale reference voltage “V255” supplied to the one input node of one of the plurality of source amps, to the selected power source line having a potential closest to the next smaller gray scale reference voltage “V0”, during the predetermined period. However, the whole disclosure does not discuss the case of discharging charge accumulated at one input node of one of the plurality of source amps when the current smaller gray scale reference voltage, e.g., “V0”, supplied to the one input node of one of the plurality of source amps, to the selected power source line having a potential closest to the next larger gray scale reference voltage, e.g., “V255”, during the predetermined period. In fact, one skilled in the relevant electronic art would recognize that the discharge of the charge accumulated at the gate capacitance of the input transistor Mp to the power source line is occurred only when the current gray scale reference voltage (e.g., “V255”) is larger than the potential “V0” of the selected power source line (e.g., DCL1) which is selected to closest to the next gray scale reference voltage (e.g., “V0”) and, when the current gray scale reference voltage (e.g., “V127”) is smaller than the next gray scale reference voltage (e.g., “V150”), the charge is still continued accumulated and the discharge of the charge accumulated at the gate capacitance of the input transistor Mp to the power source line is not occurred.

As per claim 1, this claim recites limitations, “wherein the control circuit makes the digital/analog digital-to-analog conversion circuit discharge charge accumulated at the one input node of one of the plurality of source amps to the selected power source line during the predetermined period, wherein the predetermined period is (i) a timing of switching from the current gray scale reference voltage to the next gray scale reference voltage, (ii) a timing of image data switching from the current gray scale to a next gray scale, and (iii) a timing between a timing of outputting a voltage from an output node of the one of the plurality of source amps based on the current gray scale reference voltage and a timing of outputting a voltage from the output node of the one of the plurality of source amps based on the next gray scale reference voltage” in last 6 lines. The above underlined limitations require “wherein the predetermined period, during which charge accumulated at the one input node of one of the plurality of source amps to the selected power source line is discharged, is (i) a timing of switching from the current gray scale reference voltage to the next gray scale reference voltage, (ii) a timing of image data switching from the current gray scale to a next gray scale, and (iii) a timing between a timing of outputting a voltage from an output node of the one of the plurality of source amps based on the current gray scale reference voltage and a timing of outputting a voltage from the output node of the one of the plurality of source amps based on the next gray scale reference voltage”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure discloses at least five different embodiments, the first embodiment illustrated by Figs. 2-3, the second embodiment illustrated by Figs. 5-6, the third embodiment illustrated by Figs. 7-8, the fourth embodiment illustrated by Fig. 9, and the fifth embodiment illustrated by Fig. 10. 
The first embodiment, specifically Figs. 2-3 and the corresponding specification, explicitly discloses that, in response to an image data switch from gray scale 255 to gray scale 0, the predetermined period starts when the switch SW255 is switched from on to off and ends when the switch SW0 is switched from off to on and the switch SWa goes on during the predetermined period for discharging the charge accumulated at the gate capacitance of the input transistor Mp (by the gray scale reference voltage “V255”) to the power source line DCL1 having the potential “V0” (the discharged path flows from the larger gray scale reference voltage “V255” to the smaller gray scale reference voltage “V0”), i.e., the predetermined period is a timing of switching from the larger gray scale reference voltage “V255” to the smaller gray scale reference voltage “V0” for discharging the charge accumulated at the gate capacitance of the input transistor Mp to the power source line DCL1. 
This first embodiment does not explicitly disclose the predetermined period being a timing of switching from the current gray scale reference voltage (e.g., “V127”) to the next gray scale reference voltage (e.g., “V150”) which is larger than or equal to the current gray scale wherein the predetermined period is (i) a timing of switching from the current gray scale reference voltage to the next gray scale reference voltage which is larger than or equal to the current gray scale reference voltage, for discharging the charge accumulated at the gate capacitance of the input transistor Mp to the power source line having a potential closest to the next gray scale reference voltage.” 
Moreover, this first embodiment discusses the predetermined period relating to a timing of image data switching from the current gray scale to a next gray scale, but does not explicitly disclose “the predetermined period being (ii) a timing of image data switching from the current gray scale to a next gray scale” of the above underlined limitations. See at least Fig. 3 which does not show a timing relationship between the predetermined period and a timing of image data switching from the current gray scale to a next gray scale.
Moreover, this first embodiment discusses the predetermined period relating to a timing between a timing of outputting a voltage from an output node of the one of the plurality of source amps based on the current gray scale reference voltage and a timing of outputting a voltage from the output node of the one of the plurality of source amps based on the next gray scale reference voltage”, but does not explicitly disclose “the predetermined period relating to (iii) a timing between a timing of outputting a voltage from an output node of the one of the plurality of source amps based on the current gray scale reference voltage and a timing of outputting a voltage from the output node of the one of the plurality of source amps based on the next gray scale reference voltage” of the above underlined limitations. See at least Fig. 3 which does not show a timing relationship between the predetermined period and a timing between a timing of outputting a 
Moreover, since (i) a timing of switching from the current gray scale reference voltage to the next gray scale reference voltage, (ii) a timing of image data switching from the current gray scale to a next gray scale, and (iii) a timing between a timing of outputting a voltage from an output node of the one of the plurality of source amps based on the current gray scale reference voltage and a timing of outputting a voltage from the output node of the one of the plurality of source amps based on the next gray scale reference voltage are different from each other, the predetermined period can’t be (i) a timing of switching from the current gray scale reference voltage to the next gray scale reference voltage, (ii) a timing of image data switching from the current gray scale to a next gray scale, and (iii) a timing between a timing of outputting a voltage from an output node of the one of the plurality of source amps based on the current gray scale reference voltage and a timing of outputting a voltage from the output node of the one of the plurality of source amps based on the next gray scale reference voltage, as claimed.

The second embodiment, specifically Figs. 5-6 and the corresponding specification, explicitly discloses that the difference between the second embodiment and the first embodiment is that the second embodiment having an additional switch element SWo turned off during the predetermined period. Accordingly, like the first embodiment, the second embodiment does not explicitly disclose in detail the above underlined limitations of this claim.
The third embodiment, specifically Figs. 7-8 and the corresponding specification, explicitly discloses that the difference between the third embodiment and the second embodiment is that the third embodiment having additional switch elements [SWp and SWm] turned on during the predetermined period. Accordingly, like the first and second embodiments, the third embodiment does not explicitly disclose in detail the above underlined limitations of this claim.
The fourth embodiment, specifically Fig. 9 and the corresponding specification, explicitly discloses that the difference between the fourth embodiment and the first embodiment is that the fourth embodiment uses three external power source lines [DLA, DLB, DLC] replacing the three power source lines [DCL1-DCL3] of the first embodiment. Accordingly, like the first 
The fifth embodiment, specifically Fig. 10 and the corresponding specification, explicitly discloses that the difference between the fifth embodiment and the first embodiment is that the fifth embodiment uses part of the gray scale reference voltages replacing the three power source lines [DCL1-DCL3] of the first embodiment. Accordingly, like the first embodiment, the fifth embodiment does not explicitly disclose in detail the above underlined limitations of this claim.
In summary, the original disclosure does not explicitly disclose or discuss in detail the above underlined limitations of this claim, especially a single embodiment comprising the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 
As per claims 2-8, 10 and 11, these claims therefore are rejected for the same reasons set forth in independent claim 1.
In addition to claim 10, this claim further recites limitations, “wherein the control circuit makes the digital-to-analog conversion circuit discharge the charge accumulated at the one input node of one of the plurality of source amps to the selected power source line only during (i) the timing of switching from the current gray scale reference voltage to the next gray scale reference voltage, (ii) the timing of image data switching from the current gray scale to the next gray scale, and (iii) a timing between a timing of outputting a voltage from an output node of the one of the plurality of source amps based on the current gray scale reference voltage and a timing of outputting a voltage from the output node of the one of the plurality of source amps based on the next gray scale reference voltage.” See the discussion in the above rejection of claim 1.

As per claim 12, this claim recites limitations, “wherein the control circuit further comprises: a first switch element electrically connected to the selected power source line, the first switching element going on when the charge accumulated at the one input node is discharged to the selected power source line; and a second switch element electrically connected to an output node of one source amp of the plurality of source amps, the one source amp being electrically connected to the one input node, and controlled by a control signal output from the control circuit” in lines 19-25, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Figs. 7-8, discloses that a first switch element SWp and a second switch element SWo are not elements of the control circuit 3. However, the original disclosure does not explicitly disclose the control circuit 3 comprising a first switch element SWp and a second switch element SWo of the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In addition, claim 12 further recites limitations, “wherein the control circuit makes the digital-to-analog conversion circuit discharge charge accumulated at the one input node of one of the plurality of source amps to the selected power source line during the predetermined period” in lines 16-18 and “wherein the predetermined period is (i) a timing of switching from the current gray scale reference voltage to the next gray scale reference voltage, (ii) a timing of switching image data, and (iii) equal to an off period of the second switch element” in last 3 lines. The above underlined limitations require “wherein the predetermined period, during which charge accumulated at the one input node of one of the plurality of source amps to the selected power source line is discharged, is (i) a timing of switching from the current gray scale reference voltage to the next gray scale reference voltage, (ii) a timing of switching image data, and (iii) equal to an off period of the second switch element”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Since this claim recites a first switch element (SWp) and a second switch element “SWo”, this claim is directed to the third embodiment, specifically Figs. 7-8. The difference between the third embodiment and the first embodiment is that the third embodiment having additional switch elements [SWp and SWm] turned on during the predetermined period and an additional switch element [SWo] turned off during the predetermined period.
The original disclosure, specifically the third embodiment, specifically Figs. 7-8 and the corresponding specification, explicitly discloses that, in response to an image data switch from gray scale 255 to gray scale 0, the predetermined period starts when the switch SW255 is switched from on to off and ends when the switch SW0 is switched from off to on and the switch by the gray scale reference voltage “V255”) to the power source line DCL1 having the potential “V0” (the discharged path flows from the larger gray scale reference voltage “V255” to the smaller gray scale reference voltage “V0”), i.e., the predetermined period is a timing of switching from the larger gray scale reference voltage “V255” to the smaller gray scale reference voltage “V0” for discharging the charge accumulated at the gate capacitance of the input transistor Mp to the power source line DCL1. This third embodiment does not explicitly disclose or discuss in detail the predetermined period being a timing of switching from the current gray scale reference voltage (e.g., “V127”) to the next gray scale reference voltage (e.g., “V150”) which is larger than or equal to the current gray scale reference voltage “V127”, for discharging the charge accumulated at the gate capacitance of the input transistor Mp to the power source line having a potential closest to the next gray scale reference voltage “V150”. In fact, one skilled in the relevant electronic art would recognize that the discharge of the charge accumulated at the gate capacitance of the input transistor Mp to the power source line is occurred when the current gray scale reference voltage (e.g., “V255”) is larger than the potential “V0” of the selected power source line (e.g., DCL1) which is selected to closest to the next gray scale reference voltage “V0”, however, when the current gray scale reference voltage (e.g., “V127”) is smaller than the next gray scale reference voltage (e.g., “V150”), the charge is still continued accumulated and the discharge of the charge accumulated at the gate capacitance of the input transistor Mp to the power source line is not occurred. In other words, this third embodiment does not discuss in detail “wherein the predetermined period is a timing of switching from the current gray scale reference voltage to the next gray scale reference voltage which is larger than or equal to the current gray scale reference voltage, for discharging the charge accumulated at the gate capacitance of the input transistor Mp to the power source line having a potential closest to the next gray scale reference voltage.” 
Moreover, the original disclosure, specifically the third embodiment, discusses the predetermined period relating to a timing of image data switching from the current gray scale to a next gray scale, but does not explicitly disclose “the predetermined period being (ii) a timing of switching image data” of the above underlined limitations. See at least Fig. 8 which does not show a timing relationship between the predetermined period and a timing of image data switching from the current gray scale to a next gray scale.
“… the switch element SWo maintains off during the predetermined period …”, but does not explicitly disclose “the predetermined period being equal to an off period of the second switch element SWo” because the original disclosure does not explicitly disclose the [[second]] switch element being off only in the predetermined period.
Moreover, since (i) a timing of switching from the current gray scale reference voltage to the next gray scale reference voltage, (ii) a timing of switching image data, and (iii) an off period of the second switch element are different from each other, the predetermined period can’t be (i) a timing of switching from the current gray scale reference voltage to the next gray scale reference voltage, (ii) a timing of switching image data, and (iii) equal to an off period of the second switch element, as claimed.
In summary, the original disclosure does not explicitly disclose or discuss in detail the  above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (US 2008/0204439 A1.)  
As per claim 1, Morita discloses a drive circuit (see at least Figs. 4, 10, 12, disclosing a driver circuit comprising a source driver 30) comprising: 
a plurality of source amps (see at least Figs. 10, 12, disclosing each of a plurality of the “claimed” source amps comprising a corresponding element [AMP1/…/AMPN], a corresponding switch [BDSW1/…/BDSWN], and a corresponding switch [DDSW1/…/DDSWN]; see the corresponding description of the aforementioned figures, if necessary;) 
a gray scale reference voltage generating circuit that generates M (where M is a natural number of 2 or greater) different gray scale reference voltages (see at least Figs. 10, 12, disclosing a gray scale reference voltage generating circuit comprising a first grayscale voltage generation circuit 56A that generates M [= 256] different gray scale reference voltages V0A-V255A; see the corresponding description of the aforementioned figures, if necessary;) 
a digital-to-analog conversion circuit that selects one of the M gray scale reference voltages supplied from the gray scale reference voltage generating circuit via corresponding one of M bus lines, based on corresponding one of input gray scale values, and supplies the one of the M gray scale reference voltages to one of the plurality of source amps (see at least Fig. 12, disclosing a digital-to-analog conversion circuit comprising elements [DAC 58A, DAC 58B, DSWA1, DSWB1, DDSW1, BDSW1] that selects one of the M [=256] gray scale reference voltages supplied from the first grayscale voltage generation circuit 56A via a corresponding one of M bus lines [256 bus lines for V0A-V255A], based on a corresponding one of input gray scale values of 8-bit data D[7:0], and supplies the one of the M [=256] gray scale reference voltages to one of the plurality of source amps; see other Figs. 4, 10, 15, 17 and the corresponding description of the aforementioned figures, if necessary;)  
at least one power source line (see at least Figs. 10, 12, disclosing each of switch signal lines [[as the claimed power source lines]] for each of power source voltages [V0B-V31B]; see the corresponding description of the aforementioned figures, if necessary;) and
a control circuit that controls the digital-to-analog conversion circuit (see at least Fig. 12; ¶ [0217], disclosing a control circuit controlling the control signals supplied to the digital/analog conversion circuit,)
wherein the control circuit makes the digital-to-analog conversion circuit select one of the at least power source line as a selected power source line and make one input node of the plurality of source amps electrically connected to the selected power source line during a predetermined period being between a first period in which the digital-to-analog conversion circuit supplies a current gray scale reference voltage of the M gray scale reference voltages and a second period in which the digital-to-analog conversion circuit supplies a next gray scale reference voltage of the M gray scale reference voltages to the one input node (while Morita Fig. 14 shows the waveforms in one horizontal scan period [[as assumed to be the current horizontal scan period]], the waveforms in a next horizontal scan period can be easily repeated from the waveforms in the current horizontal scan period; further note that Morita Figs. 12, 14 and 15 and ¶¶ [0229]-[0232] disclosing a gray scale reference voltage V1 in the previous [[immediately before]] horizontal scan period corresponding to the “claimed” current gray scale reference voltage during a first period, a gray scale reference voltage VA in the present horizontal scan period corresponding to the “claimed” next gray scale reference voltage during a second period, and a voltage VB close to the voltage VA corresponding to the voltage in the predetermined period tA between the first period and the second period; further see at least Figs. 12, 14, 15; ¶¶ [0217]-[0232], disclosing that the control circuit makes the digital-to-analog conversion circuit select one of the at least power source line as a selected power source line and make one input node DACOUT of the plurality of source amps electrically connected to the selected power source line [V0B/V1B/…/V31B], via elements [DECNB, DSWBN], during a predetermined period tA being between a DAC output period tB [[of the above assumed current horizontal scan period]], as the claimed first period, in which the digital/analog conversion circuit supplies a current gray scale reference voltage (e.g., a voltage V1 at ¶ [0229]) of the M gray scale reference voltages and a DAC output period tB [[of the next horizontal scan period]], as the claimed second period, in which the digital/analog conversion circuit supplies a next gray scale reference voltage (e.g., a voltage VA at ¶ [0229]) of the M gray scale reference voltages to the one input node,)
wherein the control circuit makes the digital-to-analog conversion circuit discharge charge accumulated at the one input node of one of the plurality of source amps to the selected power source line during the predetermined period (note that this limitation is discussed in light of the disclosure of this instant application for the case of the current gray scale reference voltage being “V255” and the next gray scale reference voltage being “V0”, as shown in at least Figs. 3, 6 and 8; see Morita at least Figs. 12, 14, 15 and the corresponding description; specifically at least ¶¶ [0217], [0229]-[0233], disclosing the control circuit making the digital-to-analog conversion circuit discharge charge accumulated at the one input node of one of the plurality of source amps to the selected one power source line that has a potential VB [[closest to the gray scale reference voltage VA]] during the predetermined period tA. To the extent that, when the DAC circuit supplies the current gray scale reference voltage “V1=V255A”, corresponding to the image data having gray scale "255", in the first period to accumulated charge at the one input node of the plurality of source amps with the high gray scale reference voltage “V1=V255A” and the low gray scale reference voltage “VA=V0A” corresponding to the image data having gray scale "0" in the second period, the selected power source line that has a potential “VB=V0B” is electrically connected to the one input node of the plurality of source amps during only the predetermined period to discharge the accumulated charge at the one input node as the current flows from the high gray scale reference voltage “V1=V255A” accumulated at the input node to the low potential “VB=V0B” on the selected power source line,) and
wherein the predetermined period is (i) a timing of switching from the current gray scale reference voltage to the next gray scale reference voltage, (ii) a timing of image data switching from the current gray scale to a next gray scale, and (iii) a timing between a timing of outputting note that this limitation is discussed in light of the disclosure of this instant application for the case of the current gray scale reference voltage being “V255” and the next gray scale reference voltage being “V0”, as shown in at least Figs. 3, 6 and 8; see Morita at least Figs. 12, 14, 15 and the corresponding description; specifically at least ¶¶ [0229]-[0233], disclosing the predetermined period tA being (i) a timing of switching from the current gray scale reference voltage “V1 = V255” to the next gray scale reference voltage “VA = V0”, (ii) a timing of image data switching from the current gray scale “255” to a next gray scale “0”, and (iii) a timing between a timing of outputting a voltage from an output node [[the output node connected to the corresponding source line SL1, the output of the switch BDSW1, and the output of the switch DDSW1, as shown in Fig. 12]] of the one of the plurality of source amps based on the current gray scale reference voltage “V1 = V255A” and a timing of outputting a voltage from the output node of the one of the plurality of source amps based on the next gray scale reference voltage “VA = V0A”.)

As per claim 2, Morita discloses the selected power source line having a potential closest to the next gray scale voltage that the control circuit makes the digital-to-analog conversion circuit select next (see the discussion in the rejection of claim 1 for the current gray scale reference voltage “V1=V255A” [[corresponding to the current gray scale “255”]] in the first period, the next gray scale reference voltage “VA=V0A” [[corresponding to the next gray scale “0”]] in the second period; further see at least Figs. 12, 14, 15; ¶¶ [0229]-[0233], disclosing that, the selected power source line having a potential “VB=V0B” closest to the next gray scale reference voltage “VA = V0A” that the control circuit makes the digital-to-analog conversion circuit select next.)

As per claim 3, Morita discloses wherein each of the plurality of source amps provided with an input transistor at the input node side and an output transistor at an output node side (see at least Figs. 12, 15 and 23, disclosing each of the plurality of source amps provided with an input transistor (at the input node side DACOUT and an output transistor at an output node side) and wherein the input transistor and the output transistor are electrically connected to one see the discussion in the rejection of claim 1 regarding to the input node side DACOUT electrically connected to one of the at least one power source line VB during the predetermined period being between the first period and the second period; or see Figs. 14-15 and the corresponding aforementioned figures, if necessary; further see Figs. 12, 23, disclosing the input transistor and the output transistor electrically connected to the input node side DACOUT.)
As per claim 4, Morita discloses wherein the at least one power source line is a power source line that is different from the bus lines and is a power source line for discharging to which one of the gray scale reference voltages is supplied (see the discussion in the rejection of claim 1 regarding to “the at least one power source line is a power source line carrying one of the power source [V0B/V1B/…/V31B] that is different from the bus lines carrying the gray scale reference voltages [V0A-V255A]”; or see Figs. 12, 15 and the corresponding description of Fig. 15, if necessary.)
As per claim 5, Morita discloses the at least one power source line being an external power source line (see at least Fig. 12, disclosing the at least one power source line [V0B/V1B/…/V31B] being a power source line which is external to any of the elements [56A, DECNA, OUTN].)
As per claim 7, Morita discloses a display device comprising: the drive circuit according to claim 1 and a display panel (see at least Fig. 1, disclosing a LCD panel 20.)
As per claim 8, Morita discloses wherein a switch element is provided to an output node of each of the plurality of source amps (see the discussion in the rejection of claim 1 regarding to the output node of each of the plurality of source amps; further see at least Fig. 12, disclosing a switch element BDSW1 provided to the output node of each of the plurality of source amps) and wherein the switch element is in an off state where the output node of each of the plurality of source amps and the display panel are electrically isolated during the predetermined period being between the first period and the second period (see the discussion in the rejection of claim 1 regarding to the predetermined period being between the first period and the second period; further see at least Figs. 12, 14; also see the corresponding description of Fig. 14, if necessary.)
As per claim 10, Morita discloses the control circuit making the digital-to-analog conversion circuit discharge the charge accumulated at the one input node of one of the plurality see the discussion in the rejection of claim 1.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morita.
As per claim 6, Morita, as discussed in the rejection of claim 4 above, discloses the at least one power source line [V0B/V1B/…/V31B] being not a part of the M bus lines carrying the gray scale reference voltages [V0A-V255A]. 
However, Morita further discloses that all power source voltages [V0B/V1B/…/V31B] carried on the corresponding power source lines are same as some of the M gray scale reference voltages [V0A-V255A] carried on the M bus lines (see at least Figs. 7, 8A, 8B, 11.) As such, a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously use the same bus line carrying both the power source voltage and the gray scale reference voltage as both having the same value (i.e., the at least one power source being part of the M bus lines), to at least reduce the power source lines [V0B/V1B/…/V31B] and the circuit generating the power source voltages, as some of M bus used for the power source lines and some of the M gray scale reference voltages used for the power source voltages. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the at least one power source line being part of the M bus lines, in the drive circuit of the Morita reference, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626